ACCEPTED
                                                                                            01-14-00641-cr
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                       7/7/2015 3:57:40 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                   No. 01-14-00641-CR

                                        In the                   FILED IN
                                                          1st COURT OF APPEALS
                               COURT OF APPEALS               HOUSTON, TEXAS
                                       For the            7/7/2015 3:57:40 PM
                       FIRST SUPREME JUDICIAL DISTRICTCHRISTOPHER A. PRINE
                                     at Houston                   Clerk
                      ______________________________________

                        On Appeal from the 434th District Court of
                               Fort Bend County, Texas
                            Cause Number 11-DCR-056513
                      ______________________________________

                      CORNELIUS MILAN HARPER, Appellant
                                        v.
                         THE STATE OF TEXAS, Appellee
                      _____________________________________

               APPELLANT’S MOTION FOR EXTENSION OF TIME
                      ______________________________


        TO THE HONORABLE JUSTICES OF THE FIRST COURT OF

APPEALS:

        COMES NOW, Cornelius Milan Harper, Appellant herein, by and through

his attorney of record, Kristen Jernigan, and files this, his Motion for Extension of

Time.        In support of said motion, Appellant would show the Court the following:

        1.       Appellant’s brief is due in this case on July 22, 2015.

     2.     Appellant seeks an extension of time because the complete Reporter’s
Record has not been filed.

       3.    The undersigned submitted a written request to the Clerk of the Court
for the Clerk’s Record and the Reporter’s Record. The Clerk of the Court mailed
the undersigned a disk with that record. The Clerk’s Record in this case is 1,034
pages and the Reporter’s Record purportedly consists of seventy-one volumes.

     4.     In reviewing the Reporter’s Record in preparation of drafting
Appellant’s brief, the undersigned discovered that fifteen volumes of the
Reporter’s Record are missing.

      5.     The undersigned telephoned the Court on June 30, 2015, and informed
the Clerk’s Office that fifteen volumes of the Reporter’s Record are missing from
the disk that was mailed to the undersigned. The Deputy Clerk checked the
records of the Court and found that those volumes had not been filed with the
Court. The undersigned informed the Deputy Clerk of the volume numbers that
were missing and the name of the Court Reporter who took down those volumes,
according to the Master Index of the Reporter’s Record.

       6.    The Deputy Clerk advised the undersigned that the Court would
contact the Court Reporter whose volumes were missing and order her to file them.
The undersigned explained that Appellant’s brief is due on July 22, 2015, with no
further extensions, but that the undersigned could not complete the brief without
the volumes. The Deputy Clerk responded that the undersigned should wait one
week and if she heard nothing, to file a motion for extension of time. Regardless,
the Deputy Clerk advised that Appellant’s brief would not be due until thirty days
after the complete Reporter’s Record was filed.

       7.     The undersigned has filed two previous motions for extension of time
in this case.

      8.    For the reasons set forth above, Appellant respectfully requests that
the deadline for filing Appellant’s brief will be reset until thirty days after the
complete Reporter’s Record in this case is filed. TEX. R. APP. P. 38.6(a)(2).
                                    PRAYER

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.

                                             Respectfully submitted,

                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com


                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Fort

Bend County District Attorney’s Office, 301 Jackson Street, Richmond, Texas

77469, on July 7, 2015.



                                      __/s/ Kristen Jernigan__________________
                                      Kristen Jernigan